DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s reply filed December 20, 2021.  Claims 3, 12, and 23 have been cancelled. Claims 1 and 13 have been amended.  Claims 1-2, 4-11, and 13-23 are pending and stand rejected.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190329514 A1 (hereinafter HOLDERMAN) priority date April 26, 2018.
Regarding claim 1, HOLDERMAN discloses an automated packaging apparatus and system that packages loose particles into a conical container.  In Figs. 9-10 HOLDERMAN discloses a process flow diagram that details the steps for filling the cones (¶116). HOLDERMAN discloses A device (Fig. 1, packaging assembly 100) for automated loading and forming smoking articles comprising: a pre-rolled cone holder holding a plurality of pre-rolled cones (Fig. 1, carousel 200, ¶8); a loading mechanism (Fig. 5F, weigh station 510, ¶116) loading individual pre-rolled cones in the pre-rolled cone holder with a predefined amount of material (¶8, ¶116); a filling mechanism (Fig. 5F, packer head 570) depositing the predefined amount of material in the loading mechanism, the filling mechanism monitoring an amount of material loaded (“within tolerance,” ¶116) in the filling mechanism and sending a signal (“sensor signal against a preset value,” ¶116) to stop loading the filling mechanism with the material when a predefined amount has been loaded; a dispensing mechanism (Figs. 5A-5F, chute 520, ¶116) sending the material to the filling mechanism; a hopper (Figs. 1A-1B, hopper station 400)  and a shaker coupled to the hopper shaking the material in the hopper preventing the material from sticking together (Figs. 1A-1B, damper plate 400, ¶81 vibrating is considered shaking, see also ¶9).  HOLDERMAN further discloses a sealing mechanism closing an open end of each of the pre-rolled cones preventing the material loaded into each of the pre-rolled cones from falling out (FIGS 6D-6G, folding station 600, ¶101).
HOLDERMAN further discloses wherein the sealing mechanism comprises: a movement device (Fig. 6C, folding actuator 610); a vertical arm member (Fig. 6C, folding rod 602, ¶96) having a proximate end coupled to the movement device (shown in Fig. 6C where the folding actuator connects); and a plurality of angled prong members (Figs. 6I-6J, recesses 645 and 655, attached to a distal end of the vertical arm member.  As shown in HOLDERMAN Figs. 6A-6J, the components are all attached to one another either directly or via other components.  HOLDERMAN discloses that the prongs are each of the angled prong members engages an outer perimeter of a corresponding pre-rolled cone to be sealed, each angled prong member pushing the outer perimeter of the corresponding pre-rolled cone inward to seal an open end of the corresponding pre-rolled cone. (¶100).  HOLDERMAN discloses that the actuator 610 lowers the folding rod 602 (¶101).
HOLDERMAN may not explicitly disclose the start and stop mechanisms in the precise locations that the instant application discloses, the dispensing mechanism stopping the sending of material when the filling mechanism send the signal to stop loading the filling mechanism with the material when a predefined amount has been loaded or that the hopper is in communication with the dispensing mechanism storing the material.
HOLDERMAN teaches an electrical control system to monitor the control and operation of the system (¶65).  The system uses a computer, circuits, sensors, actuators to control the process.  HOLDERMAN teaches that it is contemplated that parts could be organized in a distributed matter.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HOLDERMAN to include the dispensing mechanism stopping the sending of material when the filling mechanism send the signal to stop loading the filling mechanism with the material when a predefined amount has been loaded or that the hopper is in communication with the dispensing mechanism storing the material as taught in HOLDERMAN.  A person of ordinary skill in the art would obviously include 
Regarding claim 4, HOLDERMAN discloses the device of claim 1 as discussed above.  HOLDERMAN further discloses a pre-rolled cone loader loading the pre-rolled cone holder with the plurality of pre-rolled cones (Fig. 9, release cone stack support 902 and actuate denesting fingers 903, ¶116).
Regarding claim 5, HOLDERMAN discloses the device of claim 1 as discussed above.  HOLDERMAN further discloses wherein the pre-rolled cone holder comprises: a base member ; and a plurality of channels (holes 231, 232, 233, 234, 235, 236, 237, and 238. ¶71) formed through the base member, wherein each of the plurality of channels is configured to hold an individual pre-rolled cone, wherein a top open section of the individual pre-rolled cone extends above the base member and a bottom closed section of the pre-rolled cone extends below the base member (Fig. 6E). 
Regarding claim 6, HOLDERMAN discloses the device of claim 1 as discussed above.  HOLDERMAN further discloses wherein the loading mechanism is a funnel device (Fig. 5A, outlet funnel 550, ¶87) having a head section having an open top, the head section tapering into a neck section (Fig. 5C, packing rod 541 and tip 540, ¶93).
Regarding claim 7, HOLDERMAN discloses the device of claim 1 as discussed above.  HOLDERMAN may not explicitly disclose wherein the filling mechanism comprises: a movable platform; a container positioned on the movable platform; and a sensor monitoring an amount of material placed in the container; wherein the sensor signals when a predefined amount of the material is loaded in the container and signals movable platform to dispense the material in the container to the loading mechanism.
HOLDERMAN teaches a device with multiple movable plates (¶74).  These plates contain the cones and the sensors weigh the stacks of cones and the cones once filled.  HOLDERMAN teaches that the computer and sensors are able to weigh the cone and activate based on process inputs (¶66).  HOLDERMAN further teaches that the computer system can perform quality checks and accept or reject cones (¶66-¶67).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HOLDERMAN to include wherein 
Regarding claim 8, HOLDERMAN discloses the device of claim 1 as discussed above.  HOLDERMAN may not explicitly disclose wherein the dispensing mechanism comprises: a chamber positioned below the hopper and loading the chamber with the material; and an expelling device forcing the material stored in the chamber out of the chamber to the filling mechanism.
HOLDERMAN discloses a packing rod actuator and a packing rod working with an exit hole 551 at the bottom of the funnel 550 (¶93).  The tip communicates with the packing rod to allow pressurized gas to flow through the packing rod and tip applying burst of additional leaves.  Additional air and gas burst are provided for moving material (¶94-¶95).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HOLDERMAN to include wherein the dispensing mechanism comprises: a chamber positioned below the hopper and loading the 
Regarding claim 9, HOLDERMAN discloses the device of claim 8 as discussed above.  HOLDERMAN may not explicitly disclose wherein the expelling device is an air position.
HOLDERMAN discloses a packing rod actuator and a packing rod working with an exit hole 551 at the bottom of the funnel 550 (¶93).  The tip communicates with the packing rod to allow pressurized gas to flow through the packing rod and tip applying burst of additional leaves.  Additional air and gas burst are provided for moving material (¶94-¶95).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HOLDERMAN to include wherein the expelling device is an air position as taught in HOLDERMAN.  A person of ordinary skill in the art would obviously use air bursts and pressurized gas to move and expel material.  Doing so would ensure emptying of the desired weight of material.
Claims 2, 10-11, and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over HOLDERMAN as applied to claim 1 above, and further in view of US 20130228187 A1 (hereinafter YISHA).
Regarding claim 2, HOLDERMAN discloses the device of claim 1 as discussed above.  HOLDERMAN may not explicitly disclose a compacting mechanism compressing the predefined amount of material loaded into each of the pre-rolled cones.
HOLDERMAN teaches that it is known in the art to fill cones and then compact them through mechanical tamping (¶2-¶3).
YISHA teaches a self-service cigarette rolling apparatus that is comprised of several modules (abstract).  YISHA teaches a tube filling module 200 (Figs. 12 and 15).  The tube filling module may include a rod or plunger 208 (¶56).  The plunger may be electrically controlled to pack the tobacco into the tube.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HOLDERMAN to include a compacting mechanism compressing the predefined amount of material loaded into each of the pre-rolled cones as taught in YISHA.  Though HOLDERMAN discloses a method to fill the cones that does not require the rod or plunger, a person of ordinary skill in the art would obviously include a mechanical tamping to ensure the tobacco material is packed into the cone or tube.  
Regarding claims 10 and 11, the combination of HOLDERMAN and YISHA discloses the device of claim 2 as discussed above.  The combination may not explicitly disclose a rod member; and a lifting mechanism coupled to the rod member, the lifting member raising and lowering the rod member into a specific pre-rolled cone in the pre-rolled cone holder compacting the predefined amount of material loaded therein and/or wherein the rod member is a telescopic rod member.
HOLDERMAN teaches that it is known in the art to fill cones and then compact them through mechanical tamping (¶2-¶3).
YISHA teaches a self-service cigarette rolling apparatus that is comprised of several modules (abstract).  YISHA teaches a tube filling module 200 (Figs. 12 and 15).  The tube filling module may include a rod or plunger 208 (¶56).  The plunger may be electrically controlled to pack the tobacco into the tube.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of HOLDERMAN and YISAH to include a rod member; and a lifting mechanism coupled to the rod member, the lifting member raising and lowering the rod member into a specific pre-rolled cone in the pre-rolled cone holder compacting the predefined amount of material loaded therein and/or wherein the rod member is a telescopic rod member as taught in YISHA.  A person of ordinary skill in the art would obviously include a mechanical tamping to ensure the tobacco material is packed into the cone or tube.  This mechanical tamping would obviously be able to be controlled electronically and would be equipped with actuators and sensors incorporated to the computer system of HOLDERMAN to control the process of forming the cones.  
Regarding claim 13, HOLDERMAN discloses A device (Fig. 1, packaging assembly 100) for automated loading and forming smoking articles comprising: a pre-rolled cone holder holding a plurality of pre-rolled cones (Fig. 1, carousel 200, ¶8);  a loading mechanism (Fig. 5F, weigh station 510, ¶116) loading individual pre-rolled cones in the pre-rolled cone holder with a predefined amount of material (¶8, ¶116);  a sealing mechanism compressing an open end of each of the pre-rolled cones preventing the material loaded into each of the pre-rolled cones from falling out (FIGS 6D-6G, folding station 600, ¶101).
HOLDERMAN further discloses wherein the sealing mechanism comprises: a movement device (Fig. 6C, folding actuator 610); a vertical arm member (Fig. 6C, folding rod 602, ¶96) having a proximate end coupled to the movement device (shown in Fig. 6C where the folding actuator connects); and a plurality of angled prong members (Figs. 6I-6J, recesses 645 and 655, ¶100) attached to a distal end of the vertical arm member.  As shown in HOLDERMAN Figs. 6A-6J, the components are all attached to one another either directly or via other components.  HOLDERMAN discloses that the prongs are each of the angled prong members engages an outer perimeter of a corresponding pre-rolled cone to be sealed, each angled prong member pushing the outer perimeter of the corresponding pre-rolled cone inward to seal an open end of the corresponding pre-rolled cone. (¶100).  HOLDERMAN discloses that the actuator 610 lowers the folding rod 602 (¶101).
HOLDERMAN further discloses a filling mechanism (Fig. 5F, packer head 570)  depositing the predefined amount of material in the loading mechanism, the filling mechanism monitoring an amount of material loaded (“within tolerance,” ¶116) in the filling mechanism and sending a signal (“sensor signal against a preset value,” ¶116)  to stop loading the filling mechanism with the material when a predefined amount has been loaded; and a dispensing mechanism (Figs. 5A-5F, chute 520, ¶116) sending the material to the filling mechanism.. 
HOLDERMAN may not explicitly disclose the start and stop mechanisms in the precise locations that the instant application discloses the dispensing mechanism stopping the sending of material when the filling mechanism send the signal to stop loading the filling mechanism with the material when a predefined amount has been loaded
HOLDERMAN does disclose an electrical control system to monitor the control and operation of the system (¶65).  The system uses a computer, circuits, sensors, actuators to control the process.  HOLDERMAN discloses that it is contemplated that parts could be organized in a distributed matter.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HOLDERMAN to include the dispensing mechanism stopping the sending of material when the filling mechanism send the signal to stop loading the filling mechanism with the material when a predefined amount has been loaded as taught in HOLDERMAN.  A person of ordinary skill in the art would obviously include additional sensors, valves, and actuators disclosed in HOLDERMAN to start and stop flow into the cones and other locations of the process.  A person would be motivated to use additional sensors, actuators, and valves to achieve the weight tolerances (Fig. 9, ¶116) as disclosed in HOLDERMAN and to prevent process loses such as spills.  
HOLDERMAN may not explicitly disclose, a compacting mechanism compressing the predefined amount of material loaded into each of the pre-rolled cones.
HOLDERMAN teaches that it is known in the art to fill cones and then compact them through mechanical tamping (¶2-¶3).
YISHA teaches a self-service cigarette rolling apparatus that is comprised of several modules (abstract).  YISHA teaches a tube filling module 200 (Figs. 12 and 15).  The tube filling module may include a rod or plunger 208 (¶56).  The plunger may be electrically controlled to pack the tobacco into the tube.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HOLDERMAN to include a compacting mechanism compressing the predefined amount of material loaded into each of the pre-rolled cones as taught in YISHA.  Though HOLDERMAN discloses a method to fill the cones that does not require the rod or plunger, a person of ordinary skill in the art would obviously include a mechanical tamping to ensure the tobacco material is packed into the cone or tube.
Regarding claim 14, the combination of HOLDERMAN and YISHA discloses the device of claim 13 as discussed above.  The combination may not explicitly disclose comprising a hopper in communication with the dispensing mechanism storing the material.
HOLDERMAN discloses a hopper (Figs. 1A-1B, hopper station 400).  HOLDERMAN does disclose an electrical control system to monitor the control and operation of the system (¶65).  The system uses a computer, circuits, sensors, actuators to control the process.  HOLDERMAN discloses that it is contemplated that parts could be organized in a distributed matter.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of HOLDERMAN and YISHA to provide comprising a hopper in communication with the dispensing mechanism storing the material.  A person of ordinary skill in the art would obviously include additional sensors, valves, and actuators disclosed in HOLDERMAN to start and stop flow into the cones and other locations of the process.  A person would be motivated to use additional sensors, actuators, and valves to achieve the weight tolerances (Fig. 9, ¶116) as disclosed in HOLDERMAN and to prevent process loses such as spills.  
Regarding claim 15, the combination of HOLDERMAN and YISHA discloses the device of claim 14 as discussed above.  HOLDERMAN further discloses a shaker coupled to the hopper shaking the material in the hopper preventing the material from sticking together (Figs. 1A-1B, damper plate 400, ¶81 vibrating is considered shaking, see also ¶9).
Regarding claim 16, the combination of HOLDERMAN and YISHA discloses the device of claim 13 as discussed above.  HOLDERMAN further discloses a pre-rolled cone loader loading the pre-rolled cone holder with the plurality of pre-rolled cones (Fig. 9, release cone stack support 902 and actuate denesting fingers 903, ¶116).
Regarding claim 17, the combination of HOLDERMAN and YISHA discloses the device of claim 13 as discussed above.  HOLDERMAN further discloses wherein the pre-rolled cone holder comprises: a base member (Fig. 2B, plate 230, ¶71); and a plurality of channels (holes 231, 232, 233, 234, 235, 236, 237, and 238. ¶71) formed through the base member, wherein each of the plurality of channels is configured to hold an individual pre-rolled cone, wherein a top open section of the individual pre-rolled cone extends above the base member and a bottom closed section of the pre-rolled cone extends below the base member (Fig. 6E).
Regarding claim 18, the combination of HOLDERMAN and YISHA discloses the device of claim 13 as discussed above.  The combination may not explicitly disclose wherein the filling mechanism comprises: a movable platform; a container positioned on the movable platform; and a sensor monitoring an amount of material placed in the container; wherein the sensor signals when a predefined amount of the material is loaded in the container and signals movable platform to dispense the material in the container to the loading mechanism.
HOLDERMAN teaches a device with multiple movable plates (¶74).  These plates contain the cones and the sensors weigh the stacks of cones and the cones once filled.  HOLDERMAN teaches that the computer and sensors are able to weigh the cone and activate based on process inputs (¶66).  HOLDERMAN further teaches that the computer system can perform quality checks and accept or reject cones (¶66-¶67).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of HOLDERMAN and YISHA to include wherein the filling mechanism comprises: a movable platform; a container positioned on the movable platform; and a sensor monitoring an amount of material placed in the container; wherein the sensor signals when a predefined amount of the material is loaded in the container and signals movable platform to dispense the material in the container to the loading mechanism as taught in HOLDERMAN.  A person of ordinary skill in the art would obviously include additional plates, platforms, sensors, valves, and actuators disclosed in HOLDERMAN to start and stop flow into the cones and other locations of the process.  A person would be motivated to use additional sensors, actuators, and valves to achieve the weight tolerances (Fig. 9, ¶116) as disclosed in HOLDERMAN and to prevent process loses such as spills.  Additionally a person of skill in the art would use these systems to monitor quality control and reject defective product.
Regarding claim 19, the combination of HOLDERMAN and YISHA discloses the device of claim 13 as discussed above.  The combination may not explicitly disclose wherein the dispensing mechanism comprises: a chamber positioned below the hopper and loading the chamber with the material; and an expelling device forcing the material stored in the chamber out of the chamber to the filling mechanism.
HOLDERMAN discloses a packing rod actuator and a packing rod working with an exit hole 551 at the bottom of the funnel 550 (¶93).  The tip communicates with the packing rod to allow pressurized gas to flow through the packing rod and tip applying burst of additional leaves.  Additional air and gas burst are provided for moving material (¶94-¶95).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination HOLDERMAN and YISHA to include wherein the dispensing mechanism comprises: a chamber positioned below the hopper and loading the chamber with the material; and an expelling device forcing the material stored in the chamber out of the chamber to the filling mechanism as taught in HOLDERMAN.  A person of ordinary skill in the art would obviously include forces to expel material out of chambers and loading mechanism.  Doing so would ensure emptying of the desired weight of material.
Regarding claim 20, the combination of HOLDERMAN and YISHA discloses the device of claim 19 as discussed above.  The combination may not explicitly disclose wherein the expelling device is an air position.
HOLDERMAN discloses a packing rod actuator and a packing rod working with an exit hole 551 at the bottom of the funnel 550 (¶93).  The tip communicates with the packing rod to allow pressurized gas to flow through the packing rod and tip applying burst of additional leaves.  Additional air and gas burst are provided for moving material (¶94-¶95).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of HOLDERMAN and YISHA  to include wherein the expelling device is an air position as taught in HOLDERMAN.  A person of ordinary skill in the art would obviously use air bursts and pressurized gas to move and expel material.  Doing so would ensure emptying of the desired weight of material.
Regarding claims 21 and 22, the combination of HOLDERMAN and YISHA discloses the device of claim 13 as discussed above.  The combination may not explicitly disclose a rod member; and a lifting mechanism coupled to the rod member, the lifting member raising and lowering the rod member into a specific pre-rolled cone in the pre-rolled cone holder compacting the predefined amount of material loaded therein and/or wherein the rod member is a telescopic rod member.
HOLDERMAN teaches that it is known in the art to fill cones and then compact them through mechanical tamping (¶2-¶3).
YISHA teaches a self-service cigarette rolling apparatus that is comprised of several modules (abstract).  YISHA teaches a tube filling module 200 (Figs. 12 and 15).  The tube filling module may include a rod or plunger 208 (¶56).  The plunger may be electrically controlled to pack the tobacco into the tube.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of HOLDERMAN and YISAH to include a rod member; and a lifting mechanism coupled to the rod member, the lifting member raising and lowering the rod member into a specific pre-rolled cone in the pre-rolled cone holder compacting the predefined amount of material loaded therein and/or .  
Response to Arguments
Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive. The previous rejections over HOLDERMAN have been modified to address the newly added limitations.
Applicant has amended claims 1 and 13 to include subject matter rejected in dependent claims as well as narrow that the movement device has a vertical arm member.  As discussed above it HOLDERMAN in view of YISHA disclose or teach all of the limitations of claims 1 and 13.
Applicant argues that the diverting arm 807 of HOLDERMAN is in contrast to the applicant’s disclosed sealing mechanism.  The diverting arm was previously relied upon in the rejection of claim 12, which has been cancelled.  As the limitations of claim 12 have been modified and amended into independent claim 1, the rejection has been modified as discussed above.
Applicant further argues, “a plurality of angled prong members are attached to a distal end of the vertical arm member”.  HOLDERMAN teaches Figs. 6I-6J, recesses 645 and 655, ¶100 which are considered to be angled prong members.  These are attached at a distal end of the vertical arm member insomuch as all of the components of the device are attached to one another directly or via other components.  

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726